Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

VS.

CARRIE PFLEGER ROBERTSON,

INDIVIDUALLY and as PERSONAL

REPRESENTATIVE OF THE
ESTATE OF JOSEPH ROBERTSON,

Defendants.

 

 

No. CV 17-54-H-SEH

FINDINGS OF FACT,
CONCLUSIONS OF LAW,
AND ORDER

INTRODUCTION & BACKGROUND

This action was commenced by the United States on May 15, 2017.' Joseph

Robertson and Carrie Pfleger Robertson were named as Defendants. The prayer

for relief stated in the Complaint sought:

 

' See Doc. 1.
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 2 of 18

l. Enter judgment declaring that Defendants’
unauthorized use of and encroachment onto Forest Service
lands detailed above constitutes an unlawful trespass on the
property of the United States in violation of 16 U.S.C. §
551 and regulations promulgated thereunder and in
violation of the regulations governing the surface land of
the unpatented mining claims;

2. Grant permanent injunctive relief restraining
Defendants’ from unlawful use of or encroachment onto a
federal lands located on the Beaverhead-Deerlodge
National Forest and directing him to remove any
unauthorized structures or personal property currently
occupying Forest Service lands within 60 days of such
injunction; and if such property is not removed within 60
days, it may be deemed abandoned and removed or
disposed of at the discretion of the Forest Service;

3. Grant the United States damages in an amount
equal to the cost of restoring and rehabilitating the property
to its pre-existing condition and for other damages caused
by the unauthorized activities ofthe Defendants’, ifthey do
not cure the unlawful use and encroachment within 60 days
of an order to do so;

4. Award the United States post-judgment
interest at the statutory rate; and

5. Pursuant to 28 U.S.C. § 2412(b), award costs
and attorneys’ fees; and further relief as this Court deems
proper.’

 

> Doc. 1 at 8-9.
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 3 of 18

A case scheduling order was entered on November 1, 2017,° which
established the following pretrial schedule:

Amendments of pleadings under

Fed. R. Civ. P. 15 and joinder of

parties under Fed. R. Civ. P. 19 or 20

on or before: December 1, 2017

Plaintiff shall disclose, provide, and file

reports of liability and damage experts:

(1) in compliance with Fed. R. Civ. P. 26(a)(2);

and (2) in compliance with and as specified

in paragraph 7 of this Order, on or before: March 23, 2018

Defendant shall disclose, provide, and file

reports of liability and damage experts:

(1) in compliance with Fed. R. Civ. P. 26(a)(2);

and (2) in compliance with and as specified

in paragraph 7 of this Order, on or before: April 27, 2018

Plaintiff shall serve and file
Fed. R. Civ. P. 26(a)(2)(A) and C
disclosures of all non-retained experts in

compliance with and as specified in paragraph 8
of this Order, on or before: March 23, 2018

Defendant shall serve and file

Fed. R. Civ. P. 26(a)(2)(A) and C

disclosures of all non-retained experts in
compliance with and as specified in paragraph 8

 

of this Order, on or before: April 27, 2018
Discovery closes: June 22, 2018
3 See Doc. 21.
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 4 of 18

Discovery motions, with supporting briefs,
shall be filed no later than 10 days following
the moving party’s compliance with

Fed. R. Civ. P. 26(c)(1) and 37(a)(1).

All pretrial motions, other than discovery motions,

shall be filed and fully briefed on or before: August 24, 2018
An attorneys’ conference to discuss the

final pretrial order preparation on or before: October 12, 2018
Proposed final pretrial order on or before: October 26, 2018°*

The deadline for filing of a proposed final pretrial order was suspended by Order

of October 24, 2018.°

On May 8, 2018, Plaintiff filed United States’ Renewed Motion for

Summary Judgment.® A hearing on the motion was held on September 24, 2018.

On November 1, 2018, the Court issued its Memorandum and Order,’ which

recited certain facts found by the Court to be undisputed for purposes of Plaintiff's

Renewed Motion for Summary Judgment:

l. Defendants Joseph and Carrie Robertson
(“Robertsons”) “own and reside on a patented mining claim
on the Jefferson [Ranger] District of the Beaverhead-

 

*Doc. 21 at 1-3.
> See Doc. 98 at 2.
® Doc. 33.

7Doc. 100.
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 5 of 18

Deerlodge National Forest near Basin, Montana” (“White
Pine claim’’).

2 The White Pine claim is bordered on three
sides by federal land within the Beaverhead-Deerlodge
National Forest and on a fourth side by an un-patented
mining claim (“Mohawk claim’’).

3. In October of 2006, the United States Forest
Service (“USFS”) conducted an investigation of a
suspected trespass on federal land surrounding the White
Pine claim.

4. “On April 23, 2007, Forest Service Law
Enforcement officer John Janik issued multiple citations to
Joseph Robertson for unauthorized occupation of [National
Forest System (“NFS”)] land adjacent to the White Pine
claim.”

5; On June 9, 2007, Janik returned to conduct a
follow-up investigation and found that the property stored
in trespass had not been removed. Janik documented the
continued violations.

6. “On August 9, 2007, [Joseph] Robertson was
tried in absentia and found guilty on five violations.” Final
Judgment was entered on August 14, 2007, and he was
ordered to pay a $2,625 fine.

7. “In September of 2010, the Forest Service
completed a survey of the boundary between the [White
Pine] claim . . . and NFS land.” The September 2010
survey confirmed that a portion of the Robertsons’ barn, a
variety of vehicles, equipment, and other materials were on
NFS land.
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 6 of 18

8. The Mohawk mining claim was closed
December 30, 2010 for failure to pay annual maintenance
fees.

9, On August 31, 2011, “John Janik returned to
the vicinity of the Robertsons’ White Pine claim” and
documented continuing violations that had first been
discovered by Janik in 2006.

10. On June 26, 2012, United States Magistrate
Judge Lynch found Joseph Robertson guilty of, inter alia,
“use or occupancy of NFS lands without authorization.”
“Robertson was sentenced to 6-months unsupervised
probation.”

11. “On October 24, 2013, while investigating
[Joseph] Robertson’s compliance with his sentence
conditions . . . continued trespass on [NFS] lands was
documented. Additional documentation of trespass on the
White Pine claim occurred on July 31, 2012, October 24,
2013, November 6 and 15, 2013, May 20, 2014, October
16, 2014, May 8 and 14, 2015, and July 27, 2015.

12. On October 9, 2015, the USFS notified
Defendants that a USFS agent had observed unauthorized
surface activity on the Mohawk claim. “Defendants were
directed to cease activity and submit a Plan of Operations.”
“To date, the [USFS] has not approved a Plan of
Operations from the Robertsons.”

14. On October 12, 2017, the Bureau of Land
Management sent a letter informing Defendants that the
Mohawk claim “was declared null and void.”
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 7 of 18

15. Robertsons do not currently have any
unpatented mining claims on the Beaverhead-Deerlodge
National Forest.®

The Court also ordered, on November 1, 2018, and in the absence of any
material fact in dispute in the record:

iP Plaintiff's Renewed Motion for Summary
Judgment is GRANTED;

2. Defendant’s unauthorized use of and
encroachment onto NFS land constitutes an unlawful
trespass on the property of the United States in violation of
16 U.S.C. § 551 and regulations promulgated thereunder;

a Defendants are permanently enjoined from
unlawful use of or encroachment onto federal land located
on the Beaverhead-Deerlodge National Forest;

4, Defendants shall remove any and _ ll
unauthorized structures or personal property occupying
NFS land within 30 days of the date of this Order. If such
property is not removed, it may be deemed abandoned and
removed or disposed of at the discretion of the USFS, the
costs of which may be assessed against Defendants.

3: If Defendants do not remove trespassing
property as ordered in paragraph 4, and if Plaintiff is
required to restore the surface property, it is entitled to
reimbursement for restoration and rehabilitation costs for
land damaged by the trespass. If such restoration and
rehabilitation costs are warranted, Plaintiff shall submit to
the Court a bill of costs for the completion of such

 

® Doc. 100 at 4-7 (citations omitted).
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 8 of 18

necessary removals and for restoration of land damaged by
the trespass.

6. Plaintiff is entitled to costs authorized by law.°

On December 13, 2019, Plaintiff filed United States’ Motion for Award of
Costs,'? which provided:

The Court’s November 1, 2018 Memorandum and Order
directed Defendants to remove their unauthorized
structures or personal property from National Forest
System land within 30 days of the Order. Ifthe Defendants
did not, the Court permitted Plaintiff United States to
remove the property and request costs incurred for
restoration and rehabilitation. The United States now
requests such costs in the amount of $48,532.44."!

Joseph Robertson died on March 18, 2019.'* On January 31, 2020, the Court
ordered substitution of Carrie Robertson, as the Personal Representative of the Estate
of Joseph Robertson, in replacement of Joseph Robertson.”

A trial before the Court to address all remaining unresolved issues was

scheduled and held on July 8, 2020. Post-trial proposed supplemental findings of

fact and conclusions of law were filed on July 15, 2020, and July 17, 2020, as

 

* Doc. 100 at 10-11 (citation omitted).
Doc. 102.

'' Doc. 102 at 1-2 (citations omitted).
" See Doc. 106.

3 See Doc. 110 at 2.
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 9 of 18

permitted by Order of the Court.'* The evidentiary record presented by both parties
was complete upon conclusion of the trial. Subject to the Court’s findings of
undisputed facts, established on the record and memorialized in the Court’s
Memorandum and Order,'* each party has been accorded full opportunity to
present all evidence deemed by counsel to be relevant to the issues to be decided.

Upon complete review of the totality-of-the-evidence record, and upon full
consideration of the parties’ submissions to the Court as supplemental proposed
findings of fact and conclusions of law, the Court enters, from the record, findings
of fact and conclusions of law in supplement to those entered November 1, 2018,
as follows:

FINDINGS OF FACT

I. Background

IP The United States agreed to extend the date to clear the trespassing
property for 30 days until the end of December 2018.'° Neither Joseph nor Carrie

Robertson requested an extension from the Court to allow more time to clear the

 

4 See Docs. 147 and 148.
5 Doc. 100.

'® See Doc. 143-2.
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 10 of 18

trespassing property.!”

2. In August of 2019, more than nine months after the Court’s Order
requiring the removal of the trespass materials, Carrie Robertson received a letter
from the United States notifying her that the trespass condition still existed.'®

3. Removal of the trespass property was scheduled to take place in two
phases.’’ Phase I was to be completed in the fall of 2019, with Phase II to be
carried out the following fiscal year when more funding became available.”

4, In October 2019, the USFS contracted with Rehbein Enterprises Inc.,
of Polson, Montana, known by the USFS to be a reliable contracting company,”’ to
remove the trespass property from the Phase I removal area.” Rehbein’s
employees had been issued the 40-hour hazardous waste operations certification
required by the Occupational Safety and Health Administration (“OSHA”) in 29

C.F.R. §§ 1910.120(e)(3)(i), 1910.120(e)(4) to conduct cleanup operations if

 

"7 See Doc. 144 at 88:21-23, 90:15-20, 119:18-25.
'§ See Doc. 144 at 80:04-14.

'? See Docs. 144 at 36:02-05 and 142-4.

© See Doc. 144 at 36:05-17.

*I See Doc. 144 at 33:07-21.

*2 See Doc. 142-5 at 1-3.

-10-
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 11 of 18

potentially hazardous materials were present at the cleanup site.”

5.  Rehbein began the removal process on October 8, 2019.” All
phases of the project were completed on October 17, 2019.”°

II. Cost Findings

6. On July 29, 2019, Sonny Thornborrow, Assistant Regional
Environmental Engineer for Region I of the USFS,” visited the site and
coordinated the trespass removal and restoration.”’

7. An aerial photo marked with property lines showed the existence of
trespass materials along an access road running across USFS property near the
White Pine claim.”® The trespass included a portion of a pole barn.”

8. Photos from the trespass site showed, among other things, a trailer, a
skidder, a backhoe, a bucket of roof cement, electrical equipment, a propane tank,

scrap, potentially hazardous materials, a semi-truck cab, parts of a saw mill,

 

3 See Doc. 144 at 33:07-21, 121:14-20.
4 See Doc. 142-6 at 1.

*° See Doc. 142-8 at 1.

*6 See Doc. 144 at 11:11-14.

*7 See Docs. 144 at 16:15 and 142-2.

*8 See Doc. 142-1.

? See Doc. 142-1.

-11-
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 12 of 18

engines and parts, boats and parts, oil-contaminated soil, bicycles, fuel tanks, and
the aforementioned pole barn.*°

0 Some of the trespass-site materials identified by Thornborrow
included an unlabeled barrel containing an unknown powdered substance and a
bucket of roof cement labeled as containing asbestos,*’ both of which were
identified as potentially containing hazardous waste material that could require
special removal and disposal procedures.** Also present on the site was a backhoe
with a hydraulic leak leaking into the soil.*°

10. Under USFS policy, the cleanup project was governed by OSHA
regulations that required a 40-hour hazardous material training for all workers on
any contaminated site.**

11. Thornborrow had difficulty in determining the extent of the soil
contamination and other hazardous conditions present on the site.*” The presence

of both the known and the unidentified hazards on-site required removal by a

 

°° See Doc. 142-2 at 4-19.

31 See Doc. 144 at 17:17-23, 23:02-24.

* See Docs. 144 at 17:07-25 and 142-3 at 4.
3 See Doc. 144 at 19:04-07.

4 See Doc. 144 at 25:22-26:09, 65:06-11.
°° See Doc. 144 at 27:07-17.

-13-
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 13 of 18

contractor whose workers had completed the required OSHA 40-hour hazardous
waste operations training.*°

12. Thornborrow estimated, after the July 29, 2019, site visit that the cost
to complete the entire project—Phases I and II—would be around $50,000.°’ This
estimate was revised upward to approximately $100,000, after receiving Rehbein’s
initial bid and recalculating the costs of removal,** including revised dumping
procedures,*’ and costs of removing a portion of the trespassing pole barn using
specialized equipment.””

13. On August 13, 2019, Thornborrow returned to the site to collect a
sample of the unknown powdered substance for analysis by Pace Analytic
Services.*' During this visit, Thornborrow observed that the site appeared to be
unchanged from the July 27, 2019, visit and that there was no indication that any

trespass property had been removed.”

 

*6 See Doc. 144 at 27:16-28:01.

*7 See Doc. 144 at 32:04.

°° See Doc. 144 at 33:22-34:03.

See Doc. 144 at 33:22-35:14.

“9 See Doc. 144 at 25:14-26:09.

“| See Docs. 144 at 28:14—29:05 and 142-3 at 6, 11.
” See Doc. 144 at 28:10-21, 119:18-25.

-{3-
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 14 of 18

14. Pace Analytic Services later confirmed no hazardous material was
found in the unknown powdered substance sample.”

15. The USFS paid Pace Analytic Services $740.00 for the sample
analysis.“

16. On October 2, 2019, the USFS awarded a sole source contract to
Rehbein for removal of the trespass materials in Phase I,” at an estimated cost of
$51,074.88 for the trespass material removal.

17. The barrel of unknown powdered substance was removed by Carrie
Robertson and two others on the first day of the cleanup.*’

18. Rehbein began the removal process on October 8, 2019."* It used four
vehicles and five pieces of heavy equipment to fulfill the contract.”

19. On October 8, 2019, Carrie Robertson and two others were moving

trespass property from Phase I onto adjacent private land when Rehbein workers

 

8 See Docs. 144 at 31:08-12 and 142-3 at 6-29.
“* See Doc. 142-3 at 5.

*5 See Doc. 142-5.

“6 See Doc. 142-5 at 1.

*7 See Doc. 144 at 61:21-62:02.

“8 See Docs. 144 at 37:18-38:03 and 142-6.

“ See Docs. 142-6 and 142-7.

-14-
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 15 of 18

arrived at the site.°? Thornborrow and the contracting representative from Rehbein
called the USFS Contracting Officer on October 8, 2019, to discuss the changed
circumstances, particularly that Carrie Robertson had removed part of the trespass
property from Phase 1.°’ The revised plan of action was modified to have Rehbein
finish any work in Phase I before proceeding to Phase 2.°°

20. Rehbein resumed the removal process on October 16, 2019.* It was
completed by the end of October 17, 2019.™

21. Thornborrow estimated that Carrie Robertson removed about half of
all the trespassing property from both phases.*° Carrie Robertson was credited for
the entire phase 2 amount plus $4,225.68 “reduced from the phase 1 award of
$51,000.”°°

22. On October 25, 2019, Rehbein reduced the total contract amount

 

°° See Doc. 142-6 at 1.

>! See Doc. 144 at 39:11-19, 46:07-23.

°° See Doc. 144 at 39:11-19, 46:07-23.

3 See Doc. 144 at 41:23-42:05.

4 See Docs. 144 at 45:04-05, 142-7, and 142-8.
°° See Doc. 144 at 74:22-23.

°6 See Doc. 144 at 119:11-13.

-15-
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 16 of 18

remaining due by $4,225.68, to a net contract amount of $45,084.20.°”

23. The USFS paid Rehbein a total of $45,084.20 on the removal
contract.*®

24. Total cost for the removal and remediation resulting from the
Robertson trespass was $48,532.44, including: $2,708.24 for USFS employee
time; $740.00 for hazardous materials testing; and $45,084.20 for the Rehbein
contract.”

CONCLUSIONS OF LAW

25. “Damage remedies for trespass are essentially compensatory and not
punitive.” A plaintiff may recover “damages that proximately and naturally flow
from the trespass.”°

26. Damages for common-law trespass against the United States are

governed by state law.” The typical measure of damage to real property—the

 

7 See Doc. 142-5 at 6-7.
8 See Docs. 144 at 119:05-09 and 142-5 at 8.
°° See Doc. 142-9.

° Hammond y. Cty. of Madera, 859 F.2d 797, 804 (9th Cir. 1988) (citing Bourdieu v.
Seaboard Oil Corp., 119 P.2d 973 (1941)) (plaintiff entitled to reasonable remuneration for the
use of the land).

6! Hammond, 859 F.2d at 805.
° See Mason v. United States, 260 U.S. 545, 555 (1923).

-16-
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 17 of 18

difference in the market value of real property immediately before and
immediately after damage occurs—is not the sole measure of damage available
under Montana law.” A plaintiff may instead, in appropriate cases, elect to recover
the cost of reasonable restoration to the damaged property.” “An ‘appropriate
case’ for restoration damages involves temporary damage and reasons personal to
the plaintiff to restore property to its former condition.”® A damage is temporary
if the property can be restored “to substantially the condition in which it existed

9966

before the injury,””” and sufficient personal reasons to restore the property may

exist where a plaintiff demonstrates a desire to continue using the property rather

t.°” This is such a case.

than sell i
27. The damages related to trespass in this case were temporary, and
given the stewardship obligations of the USFS for National Forest lands,

restoration damages apply, as allowed by Montana law.

28. Defendants failed to remove the trespass materials in a timely

 

3 See Lampi v. Speed, 261 P.3d 1000, 1004 (Mont. 2011) (citations omitted).
* See Lampi, 261 P.3d at 1004—05 (citation omitted).
°° See Lampi, 261 P.3d at 1005 (quoting Restatement (Second) of Torts § 929 cmt. b).

6 See Lampi, 261 P.3d at 1006 (citing Sunburst Sch. Dist. No. 2 v. Texaco, Inc., 165 P.3d
1079, 1086 (Mont. 2007).

°7 See Lampi, 261 P.3d at 1006-07.

-17-
Case 6:17-cv-00054-SEH Document 150 Filed 08/07/20 Page 18 of 18

manner. The Defendants did not request, nor did the Court grant, an extension of
time in which to remove the trespass materials.

29. The USFS had the right to remove the trespass material, to restore
USFS lands to their previous state, and to recover its costs.

30. The government’s total cost of $48,532.44 is the appropriate measure
of trespass damages flowing naturally and proximately from the trespass.

31. The amounts paid by the USFS for removal of trespass material and
restoration of the property were reasonable and necessary expenses to place the
USFS in the position it had been in prior to the trespass.

ORDERED:

1. Defendant Carrie Pfleger Robertson and the Estate of Joseph
Robertson are jointly and severally liable to the United States for removal of
trespass material and property restoration in the amount of $48,532.44.

2. The Clerk is directed to enter judgment accordingly.

+
DATED this _7 day of August, 2020.

dan Lhtedder

“SAM E. HADDON
United States District Judge

-18-
